 1

 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
         BRIAN M. DUNAGAN,                              No. 2:18-cv-0200 TLN AC P
11
                           Plaintiff,
12
              v.                                        ORDER
13
         DAVID BAUGHMAN, et al.,
14
                           Defendants.
15

16
             Plaintiff, a state prisoner proceeding pro se and in forma pauperis, seeks relief pursuant to
17
     42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28
18
     U.S.C. § 636(b)(1).
19
             On April 26, 2019, plaintiff filed a request for a conference pursuant to Federal Rule of
20
     Civil Procedure 26(f).1 See ECF No. 18. This matter is being referred to the court’s Post-
21
     Screening Alternative Dispute Resolution (“ADR”) Project. As a result, this action will be stayed
22
     for 120 days while the parties determine whether they wish to participate in a settlement
23
     conference. Documents filed that are unrelated to facilitating settlement via the ADR Project
24
     shall not be considered during the stay.
25
     ////
26

27
     1
       Federal Rule of Civil Procedure 26(f) relates to parties conferring for settlement prior to the
28   commencement of discovery. See generally Fed. R. Civ. P. 26(f).
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a conference
 2   pursuant to Federal Rule of Civil Procedure 26(f), filed April 26, 2019 (ECF No. 18), is DENIED.
 3   DATED: June 20, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
